DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The indicated allowability of claim 1 is withdrawn in view of the newly discovered reference(s) to Amadon et al(USPat 7,020,147 B1).  Rejections based on the newly cited reference(s) follow.
ART REJECTION:
Claim Rejections - 35 USC § 103
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amadon et al(USPat 7,020,147 B1) in view of Dewey et al(USPGPUB 2003/0174309 A1).
  -- In considering claim 1, the claimed subject matter that is met by Amadon et al(Amadon) includes:
	1) the stop signal emitter is met by the Antenna/transceiver set(944) located on a road sign(926);
	2) the apparatus obeying an external control signal to emit photons is met by the network routers which direct data packets from source to destination by passing messages(see: column 21, lines 18-34);
	3) the wavelength W being defined by stop signal protocols in a local legal district is met by the network routers in the Antenna/transceiver sets determining how to direct data packets without having to have a global view of the 
	- Amadon does not teach:
	1) the known polarization P
	2) the wavelength locked +/- to a Wavelength W
	3) the 100hz period square wave
	4) the photons emitted being limited in divergence angle in vertical and horizontal dimensions.
	Although not specifically disclosed by Amadon, use of systems which allow control of polarization, wavelength, frequency, divergence and angle, and many other aspects of photon emission is well known.  In related art, Dewey et al(Dewey) teaches a photon channeling element  for the purpose of channeling the output of a photon emitter so as to provide normal incidence to a beam centerline.  By doing so, the arrangement(20) includes a beam conditioning and control unit(20), which provides laser light at locked wavelengths(see: sec[0032]), and as well, delivers channeled laser light which eliminates variations in polarization, divergence angle, mode pattern, or other characteristics of the light exiting the photon channeling element(see: sec[0019]).
	Since the use of devices and systems which provide known polarization, locked wavelengths, divergence angles ad as well, dictate mode patterns and characteristics of laser light, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the conditioning and control unit(20) of Dewey, into the system of Amadon, since this would have provided the most 
  -- Claim 2 substantially corresponds to the subject matter as recited in claim 1 above.  As well, the examiner takes Official notice that use of NOR logic gates for the purpose of providing output for received signals is well known.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a logical NOR gate into the system of Amadon in view of Dewey, as deemed necessary, for the purpose of providing an output of received signals, since this would have provided a well known means of providing control signals within a system.  As well, it would have also been obvious to command an attached machine to stop an activity, since the system of Amadon already recites the function of providing data packets to be transmitted, based on command signals received from a source.   
REMARKS:
Response to Arguments
Applicant’s arguments, filed 3/30/2021, with respect to the rejection(s) of claim(s) 1-2 are deemed persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Amadon et al, and Dewey et al, for the reasons as discussed in the art rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959.  The examiner can normally be reached on 9AM - 5PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARYL C POPE/Primary Examiner, Art Unit 2687